Butler, J.
It seems quite clear that the respondents are not liable. The cargo was shipped under a charter, between the vessel and Bennett & Co. Watson & Farr, were the latter’s agents; they assumed charge of the cargo on its arrival at the Delaware breakwater, and ordered its delivery to Mr. Spreckels, at Philadelphia, to whom the respondents *737liad sold it, as brokers for Watson & Farr. The respondents had no connection with it except as such brokers. Watson & Farr authorized them to sell, and pay freight, on their account. The suit against them cannot, therefore, be sustained. In view of what has been submitted it is proper to say that the master’s position respecting the bills of lading and collection of freight under them — beyond the sum named in the charter — is erroneous. He should have accepted the balance due under the charter, as tendered, and surrendered the bills. That Watson & Farr were the charterers’ agents, is clear, and the evidence justifies a conclusion that the master knew it. When he reached the breakwater be took tbeir orders and acted upon them. His subsequent conduct is difficult to understand. As the respondents (for Watson & Farr) have tendered, and now offer to pay into court, the balance due under the charter — §298.87—and both parties desire the business closed with the disposition of this case, a decree may be entered for this sum — §298.87— with costs, to the respondents.